Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 1 of 27 PageID 2083



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


     ANTHONY JEROME TERRY,

                           Petitioner,

     vs.                                                  Case No.:      3:13-cv-1140-J-34JRK
                                                                         3:10-cr-17-J-34JRK
     UNITED STATES OF AMERICA,

                     Respondent.
     ___________________________________/


                                                  ORDER

            This case is before the Court on Petitioner Anthony Jerome Terry’s pro se Motion

     Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, Motion to

     Vacate)1 and motions for leave to amend (Civ. Doc. 44, First Motion to Amend; Civ. Doc.

     53, Second Motion to Amend). At the Court’s direction, the United States responded to the

     first two motions. (Civ. Doc. 7, Response to Motion to Vacate; Civ. Doc. 48, Response to

     First Motion to Amend). Additionally, the Court has considered Terry’s reply briefs (Civ.

     Doc. 8, First Reply Brief; Civ. Doc. 50, Second Reply Brief), notices of supplemental

     authority, (Civ. Doc. 4, First Notice of Supplemental Authority; Civ. Doc. 10; Second Notice

     of Supplemental Authority), and supplemental memorandum regarding the impact of

     Johnson v. United States, 135 S. Ct. 2551 (2015) (Civ. Doc. 11, Johnson Memorandum).

     Thus, the case is ripe for a decision.


     1
             Citations to the record in the underlying criminal case, United States vs. Anthony Jerome
     Terry, No. 3:10-cr-17-J-34JRK, will be denoted “Crim. Doc. __.” Citations to the record in the civil
     § 2255 case, No. 3:13-cv-1140-J-34JRK, will be denoted “Civ. Doc. __.”
             Unless otherwise indicated, citations to page numbers will be the page number designated
     by CM/ECF.

                                                      1
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 2 of 27 PageID 2084



              Pursuant to 28 U.S.C. § 2255 and Rule 8(a) of the Rules Governing Section 2255

     Proceedings2, the Court has considered the need for an evidentiary hearing and

     determines that a hearing is not necessary to resolve the merits of this action. See Rosin

     v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an evidentiary hearing on a § 2255

     motion is not required when the petitioner asserts allegations that are affirmatively

     contradicted by the record or patently frivolous, or if in assuming the facts that he alleges

     are true, he still would not be entitled to any relief); Patel v. United States, 252 F. App’x

     970, 975 (11th Cir. 2007).3 For the reasons set forth below, Terry’s Motion to Vacate and

     motions for leave to amend are due to be denied.

         I.      Background

              On January 14, 2010, a grand jury sitting in the Middle District of Florida returned a

     five-count Indictment against Terry and a co-defendant, Roland Deangelo Martin. (Crim.

     Doc. 1; Indictment). In Counts One and Three, the United States charged Terry and Martin

     with distributing and possessing with intent to distribute cocaine, respectively, in violation

     of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). In Count Two, it charged Terry and Martin with

     maintaining a residence for the purpose of distributing cocaine, in violation of 21 U.S.C.

     §§ 856(a)(2) and 856(b). In Count Four, it charged Terry and Martin with possession of a

     firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1).

     Finally, in Count Five, the United States charged Terry with being a convicted felon in


     2       Rule 8(a) of the Rules Governing Section 2255 Proceedings expressly requires the Court
     to review the record, including any transcripts and submitted materials, to determine whether an
     evidentiary hearing is warranted before resolving a § 2255 motion.
     3
             Although the Court does not rely on unpublished opinions as precedent, they may be cited
     throughout this Order as persuasive authority on a particular point. Rule 32.1 of the Federal Rules
     of Appellate Procedure expressly permits the Court to cite to unpublished opinions that have been
     issued on or after January 1, 2007. Fed. R. App. P. 32.1(a).


                                                     2
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 3 of 27 PageID 2085



     possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Terry initially

     pled not guilty to the charges. (Crim. Doc. 17; Minute Entry of Arraignment).

            On October 1, 2010, Terry entered a plea of guilty to Counts Three and Four

     pursuant to a written Plea Agreement. (Crim. Doc. 75; Plea Agreement), (see also Crim.

     Doc. 220; Plea Transcript). In exchange for his guilty plea, the United States agreed to

     dismiss Counts One, Two, and Five of the Indictment. Plea Agreement at 3. The Magistrate

     Judge who presided over the change-of-plea colloquy recommended that the Court accept

     the guilty plea as “knowledgeable and voluntary as to each Count.” (Crim. Doc. 76; Report

     and Recommendation on Guilty Plea). The Court adopted the recommendation and

     accepted Terry’s guilty plea. (Crim. Doc. 77; Acceptance of Guilty Plea).

            In the Presentence Investigation Report (PSR), the Probation Office determined

     that Terry’s offense level was 32 under U.S.S.G. § 4B1.1 because he qualified to be

     sentenced as a career offender. PSR at ¶¶ 39, 40. In doing so, the Probation Office relied

     on two prior convictions: (1) a 2005 conviction in Florida for lewd and lascivious battery,

     and (2) a 1999 conviction in Florida for the sale or delivery of cocaine. Id. at ¶¶ 39, 55, 58.

     Terry received a three-level reduction under U.S.S.G. §§ 3E1.1(a) and (b) for acceptance

     of responsibility, resulting in a total offense level of 29. PSR at ¶¶ 41, 42. Because Terry

     qualified to be sentenced as a career offender, his Criminal History Category was VI. Id.

     at ¶ 61. As a result, Terry’s advisory sentencing range under the United States Sentencing

     Guidelines was between 262 and 327 months in prison. Id. at ¶¶ 44, 95-97.

            At sentencing, Terry objected to the career offender enhancement. (Crim. Doc. 177;

     Sentencing Memorandum), (Crim. Doc. 221; Sentencing Tr. Vol. I at 12-42). Specifically,

     Terry argued that his prior conviction for lewd and lascivious battery was not a “crime of




                                                   3
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 4 of 27 PageID 2086



     violence” under the Sentencing Guidelines. Sentencing Memorandum at 3-9. In support,

     he asserted that the lewd and lascivious battery statute, Florida Statute section 800.04(4),

     is indivisible and broader than the definition of a crime of violence under the career

     offender guideline’s residual clause. Terry also argued that even if the modified categorical

     approach applied, the offense still was not a crime of violence based on the Shepard4

     documents.

            After hearing argument and considering the guidance from United States v. Harris,

     608 F.3d 1222 (11th Cir. 2010), Curtis Johnson v. United States, 559 U.S. 133 (2010),

     Begay v. United States, 553 U.S. 137 (2008), abrogated by Johnson, 135 S. Ct. 2551, and

     Shepard, 544 U.S. 13, the Court determined that application of the modified categorical

     approach was necessary to determine whether Terry’s conviction for lewd and lascivious

     battery qualified as a crime of violence. Sentencing Tr. Vol. I at 32-36. The Court then

     reviewed the charging document, the judgment of conviction, the guilty plea and negotiated

     sentence document, and the transcript of the plea colloquy to “determine whether [Terry’s]

     conduct involved purposeful, violent, and aggressive conduct.” Id. at 36-37. The Court

     observed that according to the plea transcript, the 14-year old victim reported being raped,

     and a medical evaluation showed that the victim suffered tears, lacerations, and abrasions

     near her genitalia. Id. at 37. The Court found those facts to be “consistent with a [forcible]

     sex act and with what we define as rape, not just the strict liability statutory rape.” Id. The

     Court concluded that the plea colloquy was “sufficient to establish purposeful, violent, and

     aggressive conduct on the part of [Terry] such that the violation of [section] 800.04(4) that

     he was convicted of in 2002 would appear … to fall within the definition of a crime of



     4
            Shepard v. United States, 544 U.S. 13 (2005).


                                                   4
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 5 of 27 PageID 2087



     violence under [U.S.S.G. §] 4B1.1 and as it’s defined in 4B1.2.” Id. Additionally, the Court

     noted that the application notes to § 4B1.2 specifically identify a forcible sex offense,

     “which is what the plea colloquy supports was the crime here,” as a crime of violence. Id.

     However, the Court clarified that it was “not relying solely” on the fact that the application

     notes list forcible sex offenses as crimes of violence. Id. Having considered the parties’

     arguments, the applicable authority, and the Shepard approved documents, the Court

     concluded that Terry’s prior conviction for lewd and lascivious battery qualified as a crime

     of violence for purposes of the career offender enhancement. Id. at 38.

            Having overruled Terry’s objection to the career offender designation, the Court

     determined that Terry’s advisory sentencing range under the Guidelines was 262 to 327

     months in prison. Id. at 47, 52. Despite his lengthy criminal record, the Court varied more

     than five years below the Guidelines range, imposing a total term of imprisonment of 198

     months, consisting of 138 months as to Count Three (possession of cocaine with intent to

     distribute) and a mandatory consecutive term of 60 months in prison as to Count Four

     (possession of a firearm in furtherance of a drug trafficking crime). (Crim. Doc. 222;

     Sentencing Tr. Vol. II at 19). In varying below the Guidelines range, the Court cited Terry’s

     personal history and his attempt to assist law enforcement authorities in the investigation

     of other crimes, which did not result in the filing of a motion for a downward departure. Id.

     at 14-15, 21-22.

            Terry appealed the sentence, “argu[ing] that the district court erred in finding that

     his prior Florida conviction for lewd and lascivious battery on a minor constituted a crime

     of violence sufficient to support his career-offender enhancement.” United States v. Terry,

     494 F. App’x 991, 992 (11th Cir. 2012). The Eleventh Circuit rejected this argument. Id. at




                                                   5
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 6 of 27 PageID 2088



     996-97. The court explained that “[t]he district court … was permitted to apply the modified

     categorical approach because Terry's statute of conviction, § 800.04(4), contains different

     statutory phrases—some of which that qualify as crimes of violence and some of which do

     not.” Id. at 997 (citations omitted). The court further explained:

            Unlike in Harris, the district court here had access to “specifics” regarding
            Terry's prior conviction, beyond merely the statutory language and charging
            document. The government submitted a transcript of Terry's plea hearing,
            a Shepard-approved document, showing that he agreed to the state's factual
            basis for his plea. See [United States v. Palomino-Garcia, 606 F.3d 1317,
            1328 (11th Cir. 2010)]. Specifically, the state prosecutor asserted that the
            14–year–old victim had reported being raped and a medical evaluation
            corroborated her report, showing that she had tears, abrasions, and
            lacerations near her vagina. Terry argues that he agreed to the factual basis
            for his plea in state court because he believed the guilty plea to be in his best
            interest, not because he committed any forcible acts. Nonetheless, the
            district court was permitted to rely on the plea hearing transcript, under the
            modified categorical approach, in determining whether Terry's prior offense
            constituted a crime of violence. See Palomino Garcia, 606 F.3d at 1328. The
            victim's report that she was raped and the corroborating medical evidence
            supported the court's determination that Terry's offense involved conduct
            that was “purposeful, violent, and aggressive,” as opposed to passive
            conduct that was subject to strict liability. See Harris, 608 F.3d at 1227.

     Terry, 494 F. App’x at 997. Thus, the Eleventh Circuit concluded that Terry was properly

     classified as a career offender and affirmed his sentence on November 6, 2012. See id.

            Terry did not petition the United States Supreme Court for certiorari review. As such,

     his conviction and sentence became final 90 days later, on February 4, 2013, when the

     time to file a petition for a writ of certiorari expired. See Clay v. United States, 537 U.S.

     522, 532 (2003) (“We hold that, for federal criminal defendants who do not file a petition

     for certiorari with this Court on direct review, § 2255's one-year limitation period starts to

     run when the time for seeking such review expires.”). Terry timely filed the initial Motion to

     Vacate less than a year later. Terry filed the First Motion to Amend on November 17, 2017,




                                                   6
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 7 of 27 PageID 2089



     see First Motion to Amend at 6, and the Second Motion to Amend on March 16, 2020, see

     Second Motion to Amend at 7.

        II.      Arguments

              Terry raises three grounds in the Motion to Vacate. In Grounds One and Three,

     Terry asserts that the Court wrongly sentenced him as a career offender, and that counsel

     gave ineffective assistance by failing to raise certain objections to the career offender

     classification. Motion to Vacate at 3-11, 16-17. In Ground Two, Terry argues that the

     United States engaged in prosecutorial misconduct by making misrepresentations at the

     sentencing hearing, and that the United States breached the Plea Agreement by failing to

     move for a substantial assistance reduction. Id. at 12-15. The United States contends that

     the career offender issue was resolved against Terry on direct appeal, and that the record

     refutes the claim raised in Ground Two. See Response to Motion to Vacate.

              Terry raises a fourth claim in the Second Notice of Supplemental Authority (Civ.

     Doc. 10) and the Johnson Memorandum (Civ. Doc. 11). There, Terry argues that his career

     offender sentence is unlawful in light of the Supreme Court’s decision in Johnson v. United

     States, 135 S. Ct. 2551, where the Court held that the Armed Career Criminal Act’s

     (ACCA’s) residual clause is unconstitutionally vague.

              In the First Motion to Amend (Civ. Doc. 44), Terry seeks to add a claim that appellate

     counsel gave ineffective assistance by failing to notify the Eleventh Circuit Court of

     Appeals of the Supreme Court’s grant of certiorari review in Descamps v. United States,

     133 S. Ct. 2276 (2013). The United States concedes that this claim relates back to the

     Motion to Vacate, Response to First Motion to Amend at 2 n.2, but argues that the claim

     lacks merit, id. at 3-4.


                                                    7
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 8 of 27 PageID 2090



               Finally, in the Second Motion to Amend (Civ. Doc. 53), Terry seeks to add a claim

     that he is entitled to relief based on the First Step Act of 2018, Pub. L. No. 115–391, 132

     Stat. 5194, and the deletion of the residual clause from the career offender guideline.

        III.      Discussion

               Pursuant to Title 28, United States Code, Section 2255, a person in federal custody

     may move to vacate, set aside, or correct his sentence. Section 2255 permits collateral

     relief on four grounds: (1) the sentence was imposed in violation of the Constitution or laws

     of the United States; (2) the court lacked jurisdiction to impose the sentence; (3) the

     imposed sentence exceeded the maximum authorized by law; and (4) the imposed

     sentence is otherwise subject to collateral attack. 28 U.S.C § 2255(a) (2008). Only

     jurisdictional claims, constitutional claims, and claims of error that are so fundamentally

     defective as to cause a complete miscarriage of justice will warrant relief through collateral

     attack. United States v. Addonizio, 442 U.S. 178, 184-86 (1979); Spencer v. United States,

     773 F.3d 1132, 1138 (11th Cir. 2014) (en banc) (“[A] district court lacks the authority to

     review the alleged error unless the claimed error constitute[s] a fundamental defect which

     inherently results in a complete miscarriage of justice.” (internal quotation marks omitted)).

     The Supreme Court has recognized that a petitioner’s claim that he received ineffective

     assistance of counsel in violation of the Sixth Amendment is properly brought in a collateral

     proceeding under § 2255. Massaro v. United States, 538 U.S. 500, 504 (2003).

               To establish ineffective assistance of counsel, a § 2255 petitioner must demonstrate

     both: (1) that his counsel’s conduct amounted to constitutionally deficient performance,

     and (2) that counsel’s deficient performance prejudiced his defense. Strickland v.

     Washington, 466 U.S. 668, 687 (1984); Martin v. United States, 949 F.3d 662, 667 (11th


                                                    8
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 9 of 27 PageID 2091



     Cir. 2020). In determining whether the petitioner has satisfied the first requirement, that

     counsel performed deficiently, the Court adheres to the standard of reasonably effective

     assistance. Weeks v. Jones, 26 F.3d 1030, 1036 (11th Cir. 1994) (citing Strickland, 466

     U.S. at 688). The petitioner must show, in light of all the circumstances, that counsel’s

     performance fell outside the “‘wide range of professionally competent assistance.’” Scott

     v. United States, 890 F.3d 1239, 1258 (11th Cir. 2018) (quoting Payne v. Allen, 539 F.3d

     1297, 1315 (11th Cir. 2008)). In other words, “[t]he standard for effective assistance of

     counsel is reasonableness, not perfection.” Brewster v. Hetzel, 913 F.3d 1042, 1056 (11th

     Cir. 2019) (citing Strickland, 466 U.S. at 687). To satisfy the second requirement, that

     counsel’s deficient performance prejudiced the defense, the petitioner must show a

     reasonable probability that, but for counsel’s error, the result of the proceeding would have

     been different. Martin, 949 F.3d at 667 (citing Padilla v. Kentucky, 559 U.S. 356, 366

     (2010)). In determining whether a petitioner has met the two prongs of deficient

     performance and prejudice, the Court considers the totality of the evidence. Strickland,

     466 U.S. at 695. However, because both prongs are necessary, “there is no reason for a

     court… to approach the inquiry in the same order or even to address both components of

     the inquiry if the defendant makes an insufficient showing on one.” Id. at 697; see also

     Wellington v. Moore, 314 F.3d 1256, 1261 n.1 (11th Cir. 2002) (“We need not discuss the

     performance deficiency component of [petitioner’s] ineffective assistance claim because

     failure to satisfy the prejudice component is dispositive.”).

            A. Grounds One and Three: The Career Offender Enhancement

            In Grounds One and Three, Terry contends the Court erred by sentencing him as a

     career offender. Terry raises four sub-claims in support of this argument: (1) that the Court



                                                   9
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 10 of 27 PageID 2092



     “based its decision to enhance the sentence on inaccurate, inadmissible, and non-Shepard

     approved submissions,” in violation of the Fifth and Sixth Amendments; (2) that Terry is

     actually innocent of the prior conviction for lewd and lascivious battery because he insists

     he did not rape the victim5; (3) that the Court erred by applying the modified categorical

     approach to the lewd and lascivious battery conviction because the statute is indivisible;

     and (4) that counsel gave ineffective assistance by failing to raise these arguments before

     the district court, on direct appeal, or in a petition for certiorari review.

              As noted, Terry challenged the career offender classification on direct appeal, and

     the Eleventh Circuit Court of Appeals resolved the issue against him. Terry, 494 F. App’x

     991. Ordinarily, “[o]nce a matter has been decided adversely to a defendant on direct

     appeal it cannot be re-litigated in a collateral attack under section 2255.” United States v.

     Nyhuis, 211 F.3d 1340, 1343 (11th Cir. 2000) (citations omitted). However, where there

     has been an intervening change in controlling law, the prior resolution of the claim will not

     bar the defendant from re-raising the claim on collateral review. See Rozier v. United

     States, 701 F.3d 681, 684 (11th Cir. 2012). Here, Terry argues that the Supreme Court’s

     intervening decision in Descamps, 133 S. Ct. 2276, effected a change in controlling law,

     such that the adverse decision on direct appeal does not bar him from attacking his career

     offender classification. See Motion to Vacate at 6-8; First Reply Brief at 2-3.

              Assuming that Descamps did effect a change in controlling law, Terry’s challenge

     to the application of the career offender guideline still is not cognizable on collateral review.

     Spencer, 773 F.3d at 1138-41. In Spencer, the petitioner argued that the Supreme Court’s

     intervening decision in Begay v. United States, 553 U.S. 137 (2008), invalidated his career


     5
              This particular argument is both a sub-claim of Ground One and the subject of Ground
     Three.


                                                     10
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 11 of 27 PageID 2093



     offender sentence. Spencer, 773 F.3d at 1135. The Eleventh Circuit rejected the argument,

     holding that even if the sentencing court misapplied the career offender guideline, the claim

     was not cognizable on collateral review. Id. In so holding, the Eleventh Circuit explained,

     “[s]ection 2255 does not provide a remedy for every alleged error in conviction and

     sentencing.” Id. at 1138. When a prisoner alleges that his “sentence was imposed in

     violation of the … laws of the United States ... or is otherwise subject to collateral attack,”

     28 U.S.C. § 2255(a), a court lacks authority to grant relief “unless the claimed error

     constitute[s] ‘a fundamental defect which inherently results in a complete miscarriage of

     justice,’” Spencer, 773 F.3d at 1138 (ellipses in original) (quoting Addonizio, 442 U.S. at

     185). The court further explained that a petitioner can challenge a sentencing error as a

     “fundamental defect” resulting in a miscarriage of justice where the petitioner shows that

     he is actually innocent or that his sentence is unlawful, such as where the sentence

     exceeds the statutory maximum. Id. at 1138-39. Additionally, a petitioner can collaterally

     attack his sentence where “a prior conviction used to enhance [the petitioner’s] sentence

     has been vacated.” Id. at 1139. While an error such as sentencing an individual without

     either that person or his counsel present would constitute a fundamental defect, lesser

     errors, such as a misapplication of the sentencing guidelines, do not authorize relief under

     § 2255. Id. at 1140 (“A misapplication of advisory sentencing guidelines ... does not violate

     an ‘ancient’ right, nor does it raise constitutional concerns.”). As such, the court held that

     “[w]hen a federal prisoner, sentenced below the statutory maximum, complains of a

     sentencing error and does not prove either actual innocence of his crime or the vacatur of

     a prior conviction, the prisoner cannot satisfy the demanding standard that a sentencing

     error resulted in a complete miscarriage of justice.” Id. at 1139.




                                                   11
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 12 of 27 PageID 2094



            Terry’s first and third subclaims challenging his career offender classification – i.e.,

     that the Court based its decision “on inaccurate, inadmissible, and non-Shepard approved

     submissions” and that the Court erred by applying the modified categorical approach to

     the lewd and lascivious battery statute – allege a misapplication of the advisory Sentencing

     Guidelines. Under Spencer, these claims are not cognizable on collateral review.

            Terry’s second subclaim – that he is “actually innocent” of the prior conviction for

     lewd and lascivious battery – would be cognizable under Spencer if the prior conviction

     had been vacated. Id. at 1139 (a sentencing error is a “fundamental defect” where “a prior

     conviction used to enhance [the defendant’s] sentence has been vacated.”). However, this

     claim fares no better because Terry provides no evidence that the lewd and lascivious

     battery conviction has been vacated. Id. at 1140 (noting that Spencer did not allege “that

     any of his prior convictions [had] been vacated.”). Notably, before filing the instant Motion

     to Vacate, Terry tried but failed to have the prior conviction vacated in state court. The

     Court takes judicial notice that on April 26, 2012, Terry moved in state court, pursuant to

     Rule 3.850, Florida Rules of Criminal Procedure, to vacate the lewd and lascivious battery

     conviction. State v. Terry, No. 16–2002–CF–9478 (Fla. 4th Cir.), Dkt. Entry 219. On

     September 12, 2012 – long before Terry filed the instant Motion to Vacate – the state court

     denied Terry’s Rule 3.850 motion. Id., Dkt. Entry 227. Terry appealed the denial of the

     Rule 3.850 motion to Florida’s First District Court of Appeal, id., Dkt. Entry 230, but the

     appellate court affirmed the denial, id., Dkt. Entry 235. See also Terry v. State, 111 So. 3d

     886 (Fla. 1st DCA 2013). Terry then apparently appealed to the Florida Supreme Court,

     which dismissed the appeal for lack of jurisdiction. Terry v. State, 118 So. 3d 808 (Fla.

     2013). Thereafter, Terry neither petitioned the United States Supreme Court for certiorari




                                                   12
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 13 of 27 PageID 2095



     review, nor did he file a habeas corpus petition under 28 U.S.C. § 2254. Terry now attempts

     to bypass the state collateral review process and § 2254 by collaterally attacking the lewd

     and lascivious battery conviction in the instant Motion to Vacate. But a motion under §

     2255 is not a vehicle for collaterally attacking a prior conviction that forms the basis of a

     federal sentencing enhancement. Daniels v. United States, 532 U.S. 374, 378-84 (2001)

     (unless a prior conviction was obtained without the assistance of counsel, or no channel

     of review was actually available to the defendant regarding the prior conviction, a § 2255

     motion is not “an appropriate vehicle for determining whether a conviction later used to

     enhance a federal sentence was unconstitutionally obtained.”); see also Custis v. United

     States, 511 U.S. 485, 487 (1994) (with the sole exception of convictions obtained in

     violation of the right to counsel, a defendant cannot use a federal sentencing proceeding

     as a forum to collaterally attack a prior conviction being used to enhance his sentence

     under the ACCA). As such, Terry’s challenge to the career offender enhancement, based

     on the contention that he is “actually innocent” of the lewd and lascivious battery

     conviction, is unavailing.

            Terry’s fourth subclaim – that counsel was ineffective for not objecting to the

     application of the career offender guideline – is refuted by the record. Both trial counsel

     and appellate counsel objected to the use of Terry’s lewd-and-lascivious-battery conviction

     as a predicate offense for his career offender classification. See Sentencing Memorandum

     at 3-9; Sentencing Tr. Vol. I at 12-42; Terry, 494 F. App’x at 992. Indeed, the objection to

     the application of the career offender guideline was a central part of trial counsel’s

     presentation at the sentencing hearing. Contrary to Terry’s allegations, trial counsel

     argued that Florida’s lewd and lascivious battery statute was indivisible, so that the




                                                  13
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 14 of 27 PageID 2096



     modified categorical approach did not apply, and that under Harris, 608 F.3d 1222, the

     offense did not categorically qualify as a crime of violence. Sentencing Memorandum at 3-

     9; Sentencing Tr. Vol. I at 12-14. Counsel further argued that even if the modified

     categorical approach applied, the Shepard documents did not establish that the offense

     was a crime of violence. Sentencing Memorandum at 6-8; Sentencing Tr. Vol. I at 14-20.

     Although counsel did concede that, if the modified categorical approach applied, the

     judgment, the charging document, the guilty plea and negotiated sentence, and the

     change-of-plea transcript were each Shepard documents, see Sentencing Tr. Vol. I at 22-

     24, such a concession was appropriate because such documents are, without a doubt,

     Shepard-approved sources. Shepard, 544 U.S. at 16 (in conducting the modified

     categorical approach, a sentencing court may examine “the statutory definition, charging

     document, written plea agreement, transcript of plea colloquy, and any explicit factual

     finding by the trial judge to which the defendant assented.”) (emphasis added); United

     States v. Palomino-Garcia, 606 F.3d 1317, 1328 (11th Cir. 2010) (same).

            Terry also faults counsel for not asserting Terry’s “actual innocence” of the lewd

     and lascivious battery conviction. However, counsel reasonably did not pursue this

     argument at sentencing because a federal sentencing hearing is not a forum for collaterally

     attacking a prior conviction that is the basis of a sentencing enhancement. As the Supreme

     Court held in Custis, a defendant in a federal sentencing proceeding has no right to

     “collaterally attack the validity of previous state convictions that are used to enhance his

     sentence under the ACCA,” with the sole exception of convictions obtained in violation of

     the right to counsel. 511 U.S. at 487.6 Terry does not allege that his prior conviction for


     6
            Although Custis involved the ACCA enhancement, not the Sentencing Guidelines’ career
     offender guideline, Custis’s holding applies with equal force in the career offender context.


                                                  14
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 15 of 27 PageID 2097



     lewd and lascivious battery was obtained without the assistance of counsel, and there is

     no evidence that it was. Accordingly, trial counsel could not have been ineffective for not

     improperly attempting to collaterally attack Terry’s prior conviction for lewd and lascivious

     battery. Freeman v. Att’y General, 536 F.3d 1225, 1233 (11th Cir. 2008) (“A lawyer cannot

     be deficient for failing to raise a meritless claim.”) (citation omitted).

            Lastly, Terry argues that appellate counsel gave ineffective assistance by failing to

     petition the United States Supreme Court for certiorari review after the Eleventh Circuit

     affirmed his sentence. Motion to Vacate at 9. This claim fails as a matter of law. See Pena

     v. United States, 534 F.3d 92, 94-96 (2d Cir. 2008) (explaining why the right to counsel

     does not extend to petitioning for a writ of certiorari). The Supreme Court has unequivocally

     instructed that the right to counsel guaranteed by the Sixth Amendment extends only

     through direct appeals as of right. Evitts v. Lucey, 469 U.S. 387, 393 (1985) (“This right to

     counsel is limited to the first appeal as of right…”) (citing Ross v. Moffitt, 417 U.S. 600

     (1974)). Indeed, “a defendant has no federal constitutional right to counsel when pursuing

     a discretionary appeal on direct review of his conviction….” Pennsylvania v. Finley, 481

     U.S. 551, 555 (1987); see also Wainwright v. Torna, 455 U.S. 586, 587-88 (1982).

     Because Supreme Court certiorari review is discretionary, a defendant has no

     constitutional right to counsel in petitioning for certiorari review. Ross, 417 U.S. at 616-18.

     “Since [Terry] had no constitutional right to counsel, he could not be deprived of the

     effective assistance of counsel by his [appointed] counsel's failure to file” a petition for

     certiorari review. Torna, 455 U.S. at 587–88. Accordingly, Grounds One and Three are

     due to be denied.




                                                    15
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 16 of 27 PageID 2098



            B. Ground Two: Whether Counsel for the United States Committed
               Prosecutorial Misconduct or Breached the Plea Agreement

            In Ground Two, Terry raises two related claims. First, Terry asserts that counsel for

     the government engaged in prosecutorial misconduct during the sentencing hearing when

     he allegedly misrepresented how he discovered a letter that Terry had written to the State

     Attorney’s Office. Motion to Vacate at 12-15. According to the prosecutor, Terry made false

     statements in the letter, which led the prosecutor not to call Terry as a witness against co-

     defendant Roland Deangelo Martin, and as a consequence, not to move for a substantial

     assistance reduction for Terry. Sentencing Tr. Vol. I at 61-65. Second, Terry contends that

     the government breached the Plea Agreement by not moving for a substantial assistance

     reduction after Terry had debriefed investigators on other criminal activities and provided

     grand jury testimony against Martin. Motion to Vacate at 12, 15.

            At the sentencing hearing, the prosecutor stated that as part of a reciprocal

     disclosure from Martin’s defense counsel, he had received a copy of a letter that Terry had

     written to the State Attorney’s Office. Sentencing Tr. Vol. I at 62-63. In the letter, Terry

     represented that the police had confiscated $2,355.00 from him while executing a search

     warrant, and that the money belonged to him. Id. at 62-63; (Crim. Doc. 169, Def. Ex. 1;

     Letter to SAO). According to the prosecutor, Terry’s statement that the cash belonged to

     him was false because the police had actually confiscated the money from Martin.

     Sentencing Tr. Vol. I at 62-63. Before learning of the letter, the prosecutor had planned to

     use Terry as a witness at Martin’s trial, but the letter convinced the prosecutor he could no

     longer do so. Id. at 63, 64. Because of Terry’s alleged misrepresentation, and because the

     United States believed it could no longer use Terry as a witness, the prosecutor explained

     he decided not to file a substantial assistance motion on Terry’s behalf. Id. at 65.



                                                  16
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 17 of 27 PageID 2099



            Terry contends that the prosecutor misrepresented how he obtained the letter.

     According to Terry, the prosecutor must have obtained the letter first and then shared the

     letter with Martin’s attorney, not the other way around. Motion to Vacate at 13-14. In

     support of his theory, Terry alleges that upon receiving a copy of the letter, he noticed that

     the letter had been faxed from the United States Attorney’s Office to Martin’s defense

     attorney. Id. Based on this allegation, Terry asserts that the prosecutor misled the Court

     about how he came into possession of the letter.

            To establish prosecutorial misconduct, a petitioner must show (1) that the

     prosecutor made improper remarks and (2) that the improper remarks prejudiced his

     substantial rights. United States v. Merrill, 513 F.3d 1293, 1307 (11th Cir. 2008) (citing

     United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006)). Of course, it is improper

     for a prosecutor to use misstatements and falsehoods. Davis v. Zant, 36 F.3d 1538, 1548

     (11th Cir. 1994). However, a petitioner still must show that his substantial rights were

     affected, which occurs “when a reasonable probability arises that, but for the remarks, the

     outcome of the [proceeding] would have been different.” Eckhardt, 466 F.3d at 947.

            The record refutes Terry’s allegation that the letter was faxed from the United States

     Attorney’s Office to Martin’s lawyer, so as to purportedly prove that the United States

     misrepresented how it obtained the letter. Although Terry did not attach a copy of the letter

     to his Motion to Vacate, a copy was presented to the Court as a defense exhibit in a prior

     hearing. (See Crim. Doc. 169, Def. Ex. 1). The letter does indeed reflect that it was faxed

     from “3016310” (the fax number of the United States Attorney’s Office), but it was not faxed

     to Martin’s counsel. Instead, the letter was faxed to “9043531315,” the number for Terry’s

     own attorney, Thomas Bell. Thus, the letter merely reflects that the government shared a




                                                  17
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 18 of 27 PageID 2100



     copy of the letter with Terry’s attorney before the sentencing hearing. The letter hardly

     proves that the government lied about how it obtained the letter.

            Regardless, how the government obtained the letter is immaterial. What mattered

     at sentencing was the content of the letter and the fact that Terry wrote it to the State

     Attorney’s Office. Terry does not dispute the letter’s authenticity or the fact that he wrote

     it. While Terry’s attorney acknowledged that the representations in Terry’s letter were

     inaccurate, he argued that Terry subjectively believed the statements to be true. Id. at 66-

     67. Thus, it is undisputed that Terry wrote a letter to the State Attorney’s Office that

     contained false statements. Whether the prosecutor obtained the letter himself or from

     Martin’s defense attorney is immaterial, and Terry has made no showing that it would have

     affected the outcome of the sentencing hearing. Accordingly, Terry’s prosecutorial

     misconduct claim lacks merit.

            Terry’s second subclaim is that the government breached the Plea Agreement by

     failing to move for a substantial assistance reduction. Terry suggests he was entitled to a

     substantial assistance reduction because of his efforts at cooperation, which included

     debriefings with investigators and providing grand jury testimony against Martin. The

     record refutes this allegation, which the parties addressed at the sentencing hearing.

            The government has “a power, not a duty, to file a motion [for a substantial

     assistance reduction] when a defendant has substantially assisted.” Wade v. United

     States, 504 U.S. 181, 185 (1992). Federal district courts have some authority “to review a

     prosecutor's refusal to file a substantial-assistance motion and to grant a remedy if … the

     refusal was based on an unconstitutional motive” such as “the defendant’s race or religion.”

     Id. at 185-86. But “a claim that a defendant merely provided substantial assistance will not




                                                  18
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 19 of 27 PageID 2101



     entitle a defendant to a remedy or even to discovery or an evidentiary hearing. Nor would

     additional but generalized allegations of improper motive.” Id. at 186 (citations omitted).

     Indeed, a prosecutor may refuse to file a substantial assistance motion so long as the

     refusal is rationally related to a legitimate government end. See id. at 186-87. Additionally,

               where a plea agreement states only that the government will file a
               [substantial assistance] motion if it determines, in its “sole” discretion, that
               the defendant's cooperation qualifies as substantial assistance, the
               government does not breach the agreement by failing to file such a motion,
               and the district court has no jurisdiction to review the claim of breach.

     United States v. Nance, 426 F. App’x 801, 802-03 (11th Cir. 2011) (citing United States v.

     Forney, 9 F.3d 1492, 1500-02 & n.2 (11th Cir. 1993)).

               Here, Terry’s Plea Agreement gave the United States Attorney’s Office sole

     discretion whether to move for a substantial assistance reduction. The relevant provision

     stated:

               9. Cooperation – Substantial Assistance to be Considered

                       Defendant agrees to cooperate fully with the United States in the
               investigation and prosecution of other persons, and to testify, subject to a
               prosecution for perjury or making a false statement, fully and truthfully before
               any federal court proceeding or federal grand jury in connection with the
               charges in this case and other matters, such cooperation to further include a
               full and complete disclosure of all relevant information, including production
               of any and all books, papers, documents, and other objects in defendant’s
               possession or control, and to be reasonably available for interviews which
               the United States may require. If the cooperation is completed prior to
               sentencing, the government agrees to consider whether such cooperation
               qualifies as “substantial assistance” in accordance with the policy of the
               United States Attorney for the Middle District of Florida, warranting the filing
               of a motion at the time of sentencing recommending (1) a downward
               departure from the applicable guideline range pursuant to USSG § 5K1.1, or
               (2) the imposition of a sentence below a statutory minimum, if any, pursuant
               to 18 U.S.C. § 3553(e), or (3), or both. If the cooperation is completed
               subsequent to sentencing, the government agrees to consider whether such
               cooperation qualifies as “substantial assistance” in accordance with the
               policy of the United States Attorney for the Middle District of Florida,
               warranting the filing of a motion for a reduction of sentence within one year



                                                     19
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 20 of 27 PageID 2102



            of the imposition of sentence pursuant to Fed. R. Crim. P. 35(b). In any case,
            the defendant understands that the determination as to whether “substantial
            assistance” has been provided or what type of motion related thereto will be
            filed, if any, rests solely with the United States Attorney for the Middle District
            of Florida, and the defendant agrees that defendant cannot and will not
            challenge that determination, whether by appeal, collateral attack, or
            otherwise.

     Plea Agreement at 5-6 (emphasis added). At the sentencing hearing, the prosecutor

     explained in detail why he decided not to move for a substantial assistance reduction.

     Sentencing Tr. Vol. I at 61-65. In short, the prosecutor explained that Terry had

     demonstrated a lack of credibility, which prevented the United States from using Terry as

     a key witness against Roland Martin. First, Terry previously had made “two blatantly false

     statements” to investigators. Id. at 63. Then the prosecutor discovered the

     misrepresentations in Terry’s letter to the State Attorney’s Office, which was the final straw

     because it “killed [the prosecutor’s] ability to stand before the jury and argue that [Terry]

     was truthful.” Id.

            Defense counsel acknowledged that Terry had committed “a significant error” in

     writing the letter, and counsel did not “contend that [he had] a good-faith basis to challenge

     whether the government should have filed a 5K motion.” Id. at 67. Nevertheless, counsel

     argued that Terry subjectively believed that his misstatements were true. Id. at 66-67.

     Defense counsel also urged that, even if Terry did not receive a substantial assistance

     motion, he should receive consideration under 18 U.S.C. § 3553(a) for his efforts to assist

     law enforcement. Id. at 67. In that last regard, counsel was successful. The Court explicitly

     stated that “[i]n imposing sentence, it is my intention to take into account the fact that you

     attempted to cooperate.” Sentencing Tr. Vol. II at 14-15. The Court explained:

            One, I think that while the prosecutor was reasonable in making the decision
            that, based upon Mr. Terry’s correspondence to the state prosecutor, that his



                                                    20
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 21 of 27 PageID 2103



            credibility would be problematic at trial, he was – it was reasonable to
            determine that he could not use him to testify. But nevertheless, while that
            was – while it may have been a foolish decision on Mr. Terry’s part to obtain
            – or to attempt to obtain release of that – those funds from the state court
            prosecutor, he did cooperate, and his cooperation did benefit the United
            States in that it assisted in the prosecution. And I think some – some credit
            for that should be – should be included.

     Id. Ultimately, the Court imposed a sentence that varied more than five years below the

     Guidelines range. Id. at 21.

            Given this record, the government’s refusal to file a substantial assistance motion

     was neither unconstitutional nor a breach of the Plea Agreement. The government’s

     refusal was not based on any unconstitutional motive, such as race or religion. See Wade,

     504 U.S. at 185-86. Rather, it was based on the prosecutor’s conclusion that Terry had

     made misrepresentations that jeopardized his credibility and made him unfit to be a trial

     witness against Roland Martin. Both Terry’s counsel and this Court recognized that the

     government had a legitimate basis for not filing a substantial assistance motion.

     Sentencing Tr. Vol. I at 67; Sentencing Tr. Vol. II at 21. Nor did the government breach the

     Plea Agreement by not moving for a substantial assistance reduction. The Plea Agreement

     unambiguously committed that decision to the sole discretion of the United States Attorney

     for the Middle District of Florida. Plea Agreement at 5-6. Because the Plea Agreement

     gave the prosecutor sole discretion over whether to file a substantial assistance motion,

     “the government [did] not breach the agreement by failing to file such a motion, and the

     district court has no jurisdiction to review the claim of breach.” Nance, 426 F. App’x at 802-

     03 (citation omitted). Therefore, relief on the claim in Ground Two is due to be denied.




                                                  21
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 22 of 27 PageID 2104



            C. Johnson Claim

            On July 9, 2015, Terry filed a Second Notice of Supplemental Authority to alert the

     Court of the decision in Johnson v. United States, 135 S. Ct. 2551. (Civ. Doc. 10). In

     Johnson, the Supreme Court held that the ACCA’s residual clause, found in 18 U.S.C. §

     924(e)(2)(B)(ii), is unconstitutionally vague. 135 S. Ct. at 2557. Terry filed a supporting

     memorandum, arguing that the nearly-identical residual clause of the Guidelines’ career

     offender guideline was likewise unconstitutionally vague. See Johnson Memorandum.

            When Terry filed the Second Notice of Supplemental Authority and the Johnson

     Memorandum, it was unclear whether Johnson’s holding would extend to the Sentencing

     Guidelines’ career offender provision. As such, the Court appointed counsel for Terry and

     stayed the proceedings while that issue was being litigated before the Eleventh Circuit

     Court of Appeals and the United States Supreme Court. (See Civ. Docs. 14, 18, 22).

     Ultimately, the Supreme Court held that Johnson did not invalidate the residual clause of

     the guidelines because “the advisory Guidelines are not subject to vagueness challenges

     under the Due Process Clause.” Beckles v. United States, 137 S. Ct. 886, 890 (2017); see

     also United States v. Matchett, 802 F.3d 1185, 1193-96 (11th Cir. 2015) (holding that the

     void-for-vagueness doctrine does not apply to advisory sentencing guidelines), reh’g

     denied, 837 F.3d 1118 (11th Cir. 2016). Thus, Beckles forecloses Terry’s challenge to the

     application of the career offender guideline, and his Johnson claim fails.

            D. First Motion to Amend

            Terry filed the First Motion to Amend on November 17, 2017. (Civ. Doc. 44). He

     seeks to add a claim of ineffective assistance of appellate counsel, specifically, that

     “[a]ppellate counsel was ineffective for not sending a letter to [the] circuit court clerk




                                                 22
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 23 of 27 PageID 2105



     informing [the] court that Descamp [sic] was granted certiorari while petitioner’s appeal

     [was] pending after [J]une 2012.” First Motion to Amend at 3. According to Terry, the

     Descamps decision “would’ve clearly overruled [the] district court decision to use [the]

     modified categorical approach when determining ‘crime of violence’ under U.S.S.G. 4B1.1

     for [F]lorida statute 800.04(4)(b).” Id. The United States concedes that the ineffective

     assistance claim relates back to the Motion to Vacate, Response to First Motion to Amend

     at 2 n.2, but argues that leave to amend is futile because the claim lacks merit, id. at 3-4.

            The Eleventh Circuit recognizes “a policy of liberal amendments and supplements

     to the pleadings under Rule 15 [Federal Rules of Civil Procedure].” United States v. One

     Piece of Real Property Located at 5800 SW 74th Ave., Miami, Fla., 182 F. App’x 921, 924-

     25 (11th Cir. 2006) (citing Harris v. Garner, 216 F.3d 970, 984 (11th Cir. 2000)).

     Nevertheless, a court may deny leave to amend if the amendment would be futile.

     Vanderberg v. Donaldson, 259 F.3d 1321, 1326 (11th Cir. 2001). Leave to amend is futile

     if the new pleading still would be properly dismissed or immediately subject to summary

     judgment for the opposing party. Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).

     Because the Court finds that the claim in Terry’s First Motion to Amend lacks merit in law

     and fact, leave to amend would be futile.7

            Terry’s appellate counsel filed his initial brief on June 1, 2012, and his reply brief on

     June 27, 2012. United States v. Terry, No. 12–10291 (11th Cir.), ECF Entries of June 1,

     2012, and June 27, 2012. At that time, the United States Supreme Court had not yet

     granted certiorari review in Descamps. Indeed, the Supreme Court would not grant

     certiorari review until August 31, 2012, about two months after briefing was completed in


     7
             Whether the Court denies leave to amend as futile, or grants leave to amend but denies
     the claim on the merits given the law and the record, is a distinction without a difference.


                                                   23
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 24 of 27 PageID 2106



     Terry’s case. Descamps v. United States, 133 S. Ct. 90 (Mem.) (2012). The Supreme

     Court also would not decide Descamps until well after the Eleventh Circuit affirmed Terry’s

     conviction and sentence on November 6, 2012. Terry, 494 F. App’x 991. Indeed, the United

     States Supreme Court did not decide Descamps until June 20, 2013, see 133 S. Ct. 2276,

     more than seven months after the Eleventh Circuit affirmed Terry’s sentence.

            The Eleventh Circuit has “held many times that reasonably effective representation

     cannot and does not include a requirement to make arguments based on predictions of

     how the law may develop.” Spaziano v. Singletary, 36 F.3d 1028, 1039 (11th Cir. 1994)

     (internal quotation marks and alterations omitted).

            In this circuit, we have a wall of binding precedent that shuts out any
            contention that an attorney's failure to anticipate a change in the law
            constitutes ineffective assistance of counsel…. That rule applies even if the
            claim based upon anticipated changes in the law was reasonably available
            at the time counsel failed to raise it….

            Further, the rule that it is not ineffective assistance for an attorney to fail to
            foresee a change in the law applies even when the change is such that the
            forfeited issue was, in hindsight, a sure fire winner….

     United States v. Ardley, 273 F.3d 991, 993 (11th Cir. 2001) (internal citations omitted).

     Because Eleventh Circuit law “completely forecloses the contention that an attorney's

     failure to anticipate [a Supreme Court] decision is ineffective assistance, district courts are

     not required to, and should not, hold an evidentiary hearing on that issue. There is no

     relevant evidence to hear. The issue is settled as a matter of law.” Id.

            Likewise, this Court cannot find that Terry’s appellate counsel was ineffective for

     failing to notify the Eleventh Circuit Court of Appeals, after the completion of briefing, that

     the United States Supreme Court had merely granted certiorari review in Descamps. The

     Supreme Court did not decide Descamps until well after the Eleventh Circuit had affirmed




                                                   24
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 25 of 27 PageID 2107



     Terry’s conviction and sentence. Terry’s counsel could not have predicted the holding in

     Descamps, so this Court cannot fault counsel for not anticipating the ruling. Indeed, several

     district courts have ruled that a lawyer could not be deemed ineffective for failing to

     anticipate the Supreme Court’s decision in Descamps. Locke v. United States, No. 1:14-

     CV-141, 2017 WL 6503620, at *7 n.7 (E.D. Tenn. Dec. 19, 2017); Lee v. United States,

     No. 15-20854-CIV-SEITZ/WHITE, 2017 WL 6048807, at *1-2 (S.D. Fla. Dec. 6, 2017); see

     also Donnell v. Rivera, No. 2:14cv00147 JLH/JTR, 2015 WL 1876997, at *3 n.5 (E.D. Ark.

     Apr. 22, 2015) (citing United States v. Williams, No. 4:08cr00240-JLH, Doc. 57 at 2-4 (E.D.

     Ark. July 3, 2014)). Moreover, Terry points to no evidence that the Eleventh Circuit Court

     of Appeals would have stayed the case or altered its decision even if counsel had notified

     the court that the Supreme Court had granted a writ of certiorari in Descamps.

            As such, the claim contained in Terry’s First Motion to Amend “would still be

     properly dismissed or be immediately subject to summary judgment.” Cockrell, 510 F.3d

     at 1310. The First Motion to Amend is therefore due to be denied based on futility.

            E. Second Motion to Amend

            Finally, Terry filed the Second Motion to Amend on March 16, 2020. Although

     somewhat hard to decipher, Terry appears to claim that he is entitled to relief based on

     the First Step Act of 2018 and the removal of the residual clause from the career offender

     guideline, U.S.S.G. § 4B1.2(a).

            The Court assumes for the sake of discussion that the removal of the career

     offender guideline’s residual clause and the passage of the First Step Act would extend

     the statute of limitations under 28 U.S.C. § 2255(f). Even so, the Second Motion to Amend

     is untimely. The United States Sentencing Commission eliminated the residual clause from


                                                  25
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 26 of 27 PageID 2108



     U.S.S.G. § 4B1.2(a) effective August 1, 2016. U.S.S.G. App’x C, Amendment 798.

     President Trump signed into law the First Step Act on December 21, 2018. Terry did not

     file the Second Motion to Amend until March 16, 2020 – well over a year after each of

     these events. As such, the Second Motion to Amend is due to be denied as untimely.8

         IV.      Certificate of Appealability

               The undersigned opines that a certificate of appealability is not warranted. This

     Court should issue a certificate of appealability only if the petitioner makes “a substantial

     showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this

     substantial showing, Terry "must demonstrate that reasonable jurists would find the district

     court's assessment of the constitutional claims debatable or wrong," Tennard v. Dretke,

     542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that

     "the issues presented were 'adequate to deserve encouragement to proceed further,'"

     Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003) (quoting Barefoot v. Estelle, 463 U.S.

     880, 893 n.4 (1983)).

               Where a district court has rejected a petitioner's claims on the merits, the petitioner

     must demonstrate that reasonable jurists would find the district court's assessment of the

     claims debatable or wrong. See Slack, 529 U.S. at 484. However, when the district court

     has rejected a claim on procedural grounds, the petitioner must show that "jurists of reason

     would find it debatable whether the petition states a valid claim of the denial of a



     8
             In any event, the removal of the career offender guideline’s residual clause does not
     suggest the existence of a fundamental defect. See Spencer, 773 F.3d at 1138-41 (misapplication
     of the career offender guideline is not a fundamental defect that qualifies for collateral relief). To
     the extent Terry invokes the First Step Act, he does not appear to qualify for relief under § 404 of
     the Act because (1) he was not sentenced for a crack cocaine offense and (2) Terry was sentenced
     with the benefit of the Fair Sentencing Act of 2010.


                                                      26
Case 3:10-cr-00017-MMH-JRK Document 271 Filed 05/06/20 Page 27 of 27 PageID 2109



     constitutional right and that jurists of reason would find it debatable whether the district

     court was correct in its procedural ruling." Id. Upon consideration of the record as a whole,

     this Court will deny a certificate of appealability.

            As such, and in accordance with the Rules Governing Section 2255 Cases in the

     United States District Courts, it is hereby

        ORDERED:

        1. Petitioner Anthony Jerome Terry’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

            Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

        2. Terry’s First and Second Motions for Leave to Amend (Civ. Doc. 44; Civ. Doc. 53)

            are DENIED.

        3. The Clerk is directed to enter judgment in favor of the United States and against

            Terry, and close the file.

        4. If Terry appeals the denial of the petition, the Court denies a certificate of

            appealability. Because this Court has determined that a certificate of appealability

            is not warranted, the Clerk shall terminate from the pending motions report any

            motion to proceed on appeal as a pauper that may be filed in this case. Such

            termination shall serve as a denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida this 6th day of May, 2020.




     lc 19
     Copies:
     Counsel of record
     Petitioner


                                                    27
